DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 06/21/2019, have been fully considered.

Status of Claims
Claim 1-13 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/21/2019 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“gripping means … configured to move said consumable products” in claim 1.
“pipetting means of liquids … configured to move said liquids” in claim 1.
“handling means” of claim 1.
“supplemental handling means” of claim 2.
“covering means … configured to define a covering surface” of claim 5
“means for power supply and data supply” of claim 11.

For purposes of examination the examiner is interpreting the examiner is interpreting the gripping means to comprise any device capable of gripping an article.
For purposes of examination the examiner is interpreting the examiner is interpreting the pipetting means as any device comprising a pipette a liquid.
Applicant(s) recite “handling means” in claim 1 but fail to set for any function or “means for” language associated with the handling means.  Accordingly, the term “handling means” does not invoke 112(f) and it is unclear what would or would not be considered a handling means since 
Applicant(s) recite “supplemental handling means” in claim 2 but fail to set for any function or “means for” language associated with the handling means.  Accordingly, the term “supplemental handling means” does not invoke 112(f) and it is unclear what would or would not be considered a supplemental handling means since no clear function or “means for” language is recited in the claim.  However, for purposes of applying prior art, the examiner is interpreting “supplemental handling means” to be wheels.
For purposes of examination the examiner is interpreting the covering means as any structure covering a surface. 
For purposes of examination the examiner is interpreting the means for power supply and data supply to comprise any wiring or wireless form of data communication and/or power communication.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 21-23 recite “said feeding platform comprises handling means independent and disconnected from said working platform, so as to separably be alongside said working platform”.  Applicant(s) recite “handling means” in claim 1 but fail to set for any function or “means for” language associated with the handling means.  Accordingly, the term “handling means” does not invoke 112(f) and it is unclear what would or would not be considered a handling means since no clear function or “means for” language is recited in in the claim.  However, for purposes of applying prior art, the examiner is interpreting “handling means” to be wheels.
	Claims 2-13 are also rejected by virtue of their dependency of claim 1. 

Claim 2 recites “said supplementary working platform comprising supplemental handling means independent and disconnected from the handling means of the feeding platform and independent and disconnected from the working platform”. Applicant(s) recite “supplemental handling means” in claim 2 but fail to set for any function or “means for” language associated with the handling means.  Accordingly, the term “supplemental handling means” does not invoke 112(f) and it is unclear what would or would not be considered a supplemental handling means since no clear function or “means for” language is recited in the claim.  However, for purposes of applying prior art, the examiner is interpreting “supplemental handling means” to be wheels.

Claims 12 and 13 refer to “a type of consumable product”.  The term “type” is a relative term and it is unclear what would or would not be considered a “type” of consumable product (See MPEP 2173.05(b)) which render the claims indefinite.  The term “type of consumable product” is 

Claim 13 refers to “said peripheral control unit”, “the type of consumable product”, and “the amount of consumable product”.  Claim 13 depends from claim 11 which does not refer to “a peripheral control unit”, “a type of consumable product” or “an amount of consumable product”.  However, claim 12 does refers to “a peripheral control unit”, “a type of consumable product” and “an amount of consumable product”.  Accordingly, the terms above are unclear because they lack antecedent support in the claims from which they depend.  Perhaps Applicant(s) intend to recite “The liquid handling apparatus according to claim 12”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2019/0094250 – hereinafter “Noda”) in view of Yahiro (US 6,182,719 – hereinafter “Yahiro”), and further in view of Knecht et al. (US 2015/0093834 – hereinafter “Knecht”).

Regarding claim 1, Noda discloses a liquid handling apparatus (Noda; fig. 1, #1, [0021]) comprising: 
- a working platform (Noda; fig. 1 – area defined within rack transport mechanism 3, 4, and 5) provided with a plurality of housings for the accommodation of consumable products (Noda; fig. 1, reagent disk 7 houses consumable reagents [0021], reaction disk 6 houses 
defining a first portion of a working surface of said apparatus (Noda; fig. 1, everything excluding consumable-item supply device 9); 
- a feeding platform of consumable products (Noda; fig. 2, #9, [0024]); 
- gripping means of said consumable products slidingly mounted at least above said working platform and configured to move said consumable products at least in said working surface (Noda; fig. 1, #10, [0024]); 
- pipetting means of liquids mounted at least above said working platform and configured to move said liquids at least in said first portion of said working surface (Noda; fig. 1, #13, [0023]); 
said feeding platform defines a second portion of said working surface (Noda; fig. 1, area defined by consumable-item supply device 9) and comprises at least a modular framework provided with at least a containment frame of said consumable products (Noda discloses consumable-item supply device 9 comprises a framework of brackets and other structures which define a first containment frame (Section A) and second containment frame (Section B) containing the consumable products; fig. 2, [0024-0025]),

    PNG
    media_image1.png
    624
    885
    media_image1.png
    Greyscale


wherein said feeding platform comprises handling means (Noda; fig. 2, #22, [0027]).
Noda does not teach the pipetting means is slidingly mounted.
However, Yahiro teaches the analogous art of a liquid handling apparatus (Yahiro; fig. 1, col. 2 lines 62-64) comprising a working platform (Yahiro; fig. 1, #1, col. 2 line 65) and a pipetting means of liquid mounted above said working platform (Yahiro; fig. 1, #20, col. 3 lines 2-5) wherein the pipetting means of liquids is slidingly mounted (Yahiro; fig. 1, #31, col. 3 lines 33-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pipetting means of liquid of Noda, with the pipetting means of liquids slidingly mounted, as taught by Yahiro, because Yahiro teaches the pipetting means of liquids slidingly mounted allows both horizontal and vertical movement of the pipetting means along the working platform (Yahiro; fig. 1, col. 3 lines 33-43).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Noda and Yahiro both teach liquid handling apparatus with pipetting means that operate above a working platform.

However, Knecht teaches the analogous art of a platform of consumable products (Knecht; fig. 1, #1, [0098]) wherein the platform comprises handling means (Knecht; fig. 1, #3, [0096]) independent and disconnected from a working station, so as to separably be alongside said working platform (Knecht teaches the platform of consumables 1 includes wheels 3 and handle 2 for manually pulling the platform 1 out of an analyzer or pushing it therein; [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feeding platform handling means of Noda with the platform handling means, as taught by Knecht, because Knecht teaches the handling means comprising wheels because Knecht teaches the wheels may be connected to an actuator permitting movement of the supply module 1 without applying external force (Knecht; [0096]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Noda and Knecht both teach a platform of consumable products having a handling means.

Regarding claim 3, modified Noda teaches the liquid handling apparatus according to claim 1 above, wherein said modular framework comprises a plurality of said containment frames arranged side by side along at least one of two directions of said working surface (Noda; fig. 2 – modular framework comprises two containment frames arranged in a horizontal direction).

    PNG
    media_image1.png
    624
    885
    media_image1.png
    Greyscale

  
Regarding claim 4, modified Noda teaches the liquid handling apparatus according to claim 1 above, wherein said modular framework is provided with the handling means configured to move said modular framework along one of said two directions of said working surface to detach said modular framework from said working platform (The modification of the feeding platform handling means of Noda with the platform handling means to detach said modular framework from said working platform, as taught by Knecht, has previously been discussed in claim 1 above.  Noda further teaches the handling means moves the module framework along one of said two directions of said working surface; fig. 1, #21, #22, [0027]).  

Regarding claim 5, modified Noda teaches the liquid handling apparatus according claim 1 above comprising said feeding platform.

However, Knecht teaches the analogous art of a platform of consumable products (Knecht; fig. 1, #1, [0098]) comprising a modular framework (Knecht; fig. 1, container module 17 and waste container 23 on slider 6; [0099, 0102]) wherein the platform comprises a covering means operatively connected to a modular framework of the platform and configured to define a covering surface during handling of the modular framework (Knecht teaches the platform 1 comprises a cover or a housing which may be removed prior to docking the platform to the analyzer either automatically or manually or the cover or housing of the platform may be in place when introducing the platform into the analyzer; [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feeding platform modified Noda to further comprise covering means operatively connected to said modular framework and configured to define a covering surface during handling of said module framework, as taught by Knecht, because Knecht teaches covering means are well-known and conventional in the art to prevent contaminants and other debris from contacting the consumables within the platform (Knecht; [0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Noda and Knecht both teach a platform comprising a modular framework.
  
Regarding claim 6, modified Noda teaches the liquid handling apparatus according to claim 1 above, wherein said containment frame 5comprises a support plate arranged inside said containment compartment parallel to said working surface and configured to support said consumable products in a stacked manner (Noda; fig. 2, component rack #15, [0027]), and a handling device of said support plate towards said opening to arrange said consumable products at said opening (Noda; fig. 2, elevator #19, [0027]).

Regarding claim 8, modified Noda teaches the liquid handling apparatus according to claim 1 above, wherein said containment frame comprises a locking device of said consumable product arranged at said opening, said locking device being movable between a rest position, wherein said consumable product is free from said locking device, and a working position, wherein said consumable product is locked by said locking device (Noda teaches separation mechanism 25 comprising movable mechanism 33a, 33b which abut the consumable upon a downward-movement for engagement with the consumable fig. 3, 6, 7, 8, #25, [0028, 0030, 0033]).

Regarding claim 9, modified Noda teaches the liquid handling apparatus according to claim 8 above, wherein said locking device comprises a pair of locking elements arranged on opposite sides of said opening (Noda; fig. 3, #33a, 33b, [0033]).
  
Regarding claim 10, modified Noda teaches the liquid handling apparatus according to claim 1 above, wherein said modular framework is provided with a housing for each of said containment frames (Noda; fig. 2).  

    PNG
    media_image2.png
    562
    681
    media_image2.png
    Greyscale


However, Noda does provide support for a housing configured to house each containment frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of Noda with a plurality of housings each configured to house a containment frame, because the plurality of housings each configured to house a containment frame is merely a change in size/proportion and duplication of parts of the housing configured to house the containment frames of Noda, and would provide protection for each containment frame from potential contaminants on adjacent or other containment frames.  Additionally, the courts held that changes in size, shape, or sequence of adding ingredients and reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the 

Regarding claim 11, modified Noda teaches the liquid handling apparatus according to claim 10 above, wherein each of said independent housings comprises at least means for power supply and data supply and each of said containment frames6 comprises at least one coupling housing of said means for power supply and data supply (The modification of the housing of Noda with a plurality of housings each configured to house a containment frame has previously been discussed in claim 10 above.  Noda further discloses each containment frame comprises an elevator for raising the consumables; fig. 2, #19, #20, [0027] and each constituent element is controlled by a control 2 [0021].  Accordingly, each containment frame requiring a power and data supply with at least one coupling housing to operate said elevators under the control of the control device).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Yahiro, in view of Knecht and further in view of Itoh (US 2005/0265896 – hereinafter “Itoh”)

Regarding claim 2, modified Noda teaches the liquid handling apparatus according to claim 1 above, wherein the liquid handling apparatus comprises a supplementary working platform (Noda; fig. 1, specimen entrance unit 3, specimen transfer line 4, and specimen storage unit 5 house consumable specimens [0021]), separably alongside the feeding platform so as to be opposite to the working platform (Noda working platforms 3, 4, and 5 are physically isolated from the working platform defined in claim 1 above. Specimen storage unit 5 is alongside the feeding platform 9 and opposite the working platform, fig. 1, #5, [0021]), said supplementary working platform defines a supplementary working surface comprising a conveyor belt of consumable products (specimen entrance unit 3, specimen transfer line 4, and specimen storage unit 5 house consumable specimens and transport specimens, therefore being a working surface.  Transfer line 4 comprises a belt [0023]).
Modified Noda does not teach said supplementary working platform comprising supplemental handling means independent and disconnected from the handling means of the feeding platform and independent and disconnected from the working platform.  
	However, Itoh teaches the analogous art of a handling apparatus (Itoh; fig. 3, #31, [0036]) comprising a working platform (Itoh; fig. 3, #25a, [0028]) and a supplemental platform separable alongside the platform (Itoh; fig. 3, #23a, [0031]) wherein said supplementary working platform comprises supplemental handling means independent and disconnected from the working platform (Itoh; fig. 3, #27, [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supplementary working platform of modified Noda, to further include the handling means independent and disconnected from the working platform, as taught by Itoh, because Itoh teaches the supplemental handling means independent and disconnected from the working platform allows a redirecting mechanism to adjust the positioning of the supplemental working platform to align with a home positioning configuration (Itoh; fig. 3, #24, [0017, 0028]).  The modification resulting in the feeding platform and supplemental working platform each having .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Yahiro, in view of Knecht and further in view of Sugiyama et al. (US 7,360,984 – hereinafter “Sugiyama”).

Regarding claim 7, modified Noda teaches the liquid handling apparatus according to claim 1 above comprising said containment frame.
Modified Noda does not teach said containment frame comprises a presence sensor at said opening configured to detect the presence of said consumable product.  
However, Sugiyama teaches the analogous art of a feeding platform of consumable products (Sugiyama; fig. 1, #80, col. 4 lines 54-67) comprising a containment frame where said containment frame comprises a presence sensor at said opening configured to detect the presence of said consumable product (Sugiyama; fig. 3, #16, col. 8 lines 1-7).

    PNG
    media_image3.png
    449
    760
    media_image3.png
    Greyscale

.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Yahiro, in view of Knecht and further in view of Donohue et al. (US 2014/0286124 – hereinafter “Donohue”)

Regarding claim 12, modified Noda teaches the liquid handling apparatus according to claim 1 above comprising the feeding platform.
Modified Noda does not teach wherein said feeding platform comprises a peripheral control unit configured to store in memory a type of consumable product and an amount of consumable product contained in each containment frame.  
However, Donohue teaches the analogous art of a liquid handling apparatus (Donohue; fig. 16, #120, [0068]) comprising a platform of consumable products (Donohue; fig. 8, #70, [0043]), comprising containment frames (Donohue; fig. 8, #72, [0043]) wherein the platform comprises a peripheral control unit configured to store in memory a type of consumable product and an amount of consumable product contained in each containment frame (Donohue teaches RFID tags 68 on each consumable product 28 [0039].  The RFID tags configured with a memory to store identification of the consumable and inventory of the consumable [0039, 0060].  The RFID tag 68 communicate via antenna 100 to read/write information to the memory 68; fig. 14, #100, [0059]).


Regarding claim 13, modified Noda teaches the liquid handling apparatus according to claim 11 above, further comprising a central control unit, said central control unit is operatively connected to said peripheral control unit and is configured to represent the type of consumable product and/or the amount of consumable product for each of said containment frames (As best understood, the modification of the feeding platform of modified Noda to further include a peripheral control unit configured to store in memory a type of consumable product and an amount of consumable product contained in each containment frame, as taught by Donohue, has previously been discussed in claim 12 above. Donohue further discloses a central control unit 19 operatively connected to said peripheral control unit and configured to represent the identities and amount of consumable product for each containment frame [0060]).
Modified Noda does not teach a display unit connected to a central control and virtually representing on said display unit. 
However, Knecht teaches the analogous art of a platform of consumable products (Knecht; fig. 1, #1, [0098]) comprising a central control [0034] configured to monitor the amount 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid handling apparatus of modified Noda to further comprise a display unit connected to a central control to virtually represent the consumable products, as taught by Donohue, because Donohue teaches the display unit informs a user about a specific type of consumable supplied (Donohue; [0070]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Noda and Knecht both teach a platform of consumable products comprising a central control.

Other References Cited
	The prior art made of record but not relied upon is considered pertinent to Applicant' s disclosure include:
Tuyl (US 2004/0102742) discloses a display unit connected to an apparatus comprising a working platform and a feeding platform.
Chamberlin et al. (US 2011/0143947) discloses a module framework comprising a plurality of housings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                 

/Benjamin R Whatley/Primary Examiner, Art Unit 1798